 
 
IB 
One Hundred Twelfth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Wednesday, the fifth day of January, two thousand and eleven 
H. R. 1059 
 
AN ACT 
To protect the safety of judges by extending the authority of the Judicial Conference to redact sensitive information contained in their financial disclosure reports, and for other purposes. 
 
 
1.Extension of redaction authority concerning sensitive security informationSection 105(b)(3) of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended— 
(1)in subparagraph (A), by striking ‘‘Marshall’’ and inserting Marshals;  
(2)in subparagraph (C), by inserting and the Senate Committee on Homeland Security and Governmental Affairs and the House Committee on Oversight and Government Reform after Senate; and 
(3)in subparagraph (E), by striking 2011 both places it appears and inserting 2017.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
